DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.
 
Examiner's Note  
The instant application has a lengthy prosecution history and the examiner encourages the applicant to have a telephonic interview with the examiner prior to filing a response to the instant office action. Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.

Acknowledgment 
Claims 1-6, and 8-9, amended on 1/21/2021, are acknowledged by the examiner. 
Claims 10-13, added on 1/21/2021, are acknowledged by the examiner.  


Response to Arguments 
Presented arguments with respect to claims 1, 6, and their dependent claims have been fully considered, but they are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicants. Examiner addresses the main arguments of the Applicant as below.  Regarding the independent claims,  the Applicant amended the claims then argued that “The Office Action admits that Kumar fails to disclose determine a presence or an absence of damage caused by a disaster when the vehicle is in an ACC-off state or an IG-off state and asserts that Ueoka cures the deficiencies of Kumar. As discussed, while Ueoka discusses a backup battery (B/U battery) 26 connected so as to supply power from the battery 24 to each unit of the CPU 13-1 and the drive recorder 4-1, he does not discuss the presence or the absence of the damage is determined using a sensor section that is always connected to a power supply section or a communicating section that is always connected to the power supply section.” (Paragraphs 1-2 on page 7 of the Remarks).

Examiner respectfully disagrees.  As it was shown in the Office action, Ueoka discloses that the backup battery is used when there is a situation when the regular battery cannot supply power to the components in the vehicle: (i.e. The backup battery (B/U battery) 26 is configured by a capacitor, etc., and is connected so as to supply power from the battery 24 to each unit of the CPU 13-1 and the drive recorder 4-1. If an impact is applied to the vehicle in a collision accident, etc., there is a possibility of damage of the battery 24 or breakage of the connecting line between the battery 24 and the power source control circuit 25. In this case, the B/U battery 26 carries out backup of the power source of the drive recorder 4-1 by supplying the accumulated power to the CPU 13-1, etc.) [Ueoka: col. 11, line 15-24; Fig. 4].  It is noted that the disaster is one of the situations that the regular battery does not provide power. Therefore, the backup battery is connected and provides power to the CPU and other components. As a result, Kumar in view of Ueoka disclose the argued limitation.  Hence the Applicant’s argument is not persuasive.

Accordingly, the Examiner respectfully maintains the rejections and applicability of the art used.

Objections 
Claims 1, 6, and 13 are objected.  The claim limitation “an absence of damage” should be read “an absence of a damage”.  An appropriate correction is required.

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 6 and 13 recite the limitation "the vehicle is in an ACC-off state or an IG-off state ". There is insufficient antecedent basis for this limitation in the claim.  Therefore, the claims 6, 13, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
             This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  

Claims 1-3, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US Patent 9,905,133 B1), (“Kumar”), in view of Ueoka et al. (US Patent 9,531,783 B2), (“Ueoka”).
Regarding claim 1, Kumar meets the claim limitations, as follows:
A controller for a vehicle ((i.e. a computing platform) [Kumar: col. 1, line 32-33]; (i.e. an autonomous vehicle) [Kumar: col. 4, line 51-52; Fig. 1B]) comprising: 
a processor is configured to (i.e. executed by processor) [Kumar: col. 9, line 15-16]:determine (i.e. an autonomous vehicle may detect and/or determine that an emergency has occurred) [Kumar: col. 6, line 10-11] a presence or an absence of damage (i.e. car has been damaged) [Kumar: col. 7, line 9] caused by a disaster ((i.e. the emergency detected by vehicle management computing platform 110 at the first location may be a natural disaster, such as a flood, hurricane, earthquake, wildfire, or another type of natural disaster) [Kumar: col. 18, line 2-5]; (i.e. an autonomous vehicle may detect and/or respond to a natural disaster) [Kumar: col. 6, line 62-63]; (i.e. car has been damaged) [Kumar: col. 7, line 9]) when the vehicle is in an ACC-off state or an IG-off state; and 
switch a power state to a state that supplies power to (i.e. Emergency alert computer system 130 may be configured to generate and/or send emergency alerts (which may, e.g., include alerts identifying the occurrence of a natural disaster in a specific location) and/or other information to vehicle management computing platform 110 and/or one or more other computing devices included in operating environment 100) [Kumar: col. 8, line 8-14] a capturing section mounted on the vehicle ((i.e. Sensors 157 may sense conditions associated with a vehicle in which on-board vehicle monitoring system) [Kumar: col. 10, line 1-3]; (i.e. autonomous vehicle to respond to the emergency at the first location based on autonomous vehicle state information) [Kumar: col. 20, line 14-15]; (i.e. Sensors 157 may sense conditions associated with a vehicle in which on-board vehicle monitoring system 150 may be installed and may output analog signal data and/or digital signal data to telematics device 156 and/or on-board vehicle monitoring system 150. Local device interface 158 may include one or more wired and/or wireless communication interfaces and may, for example, enable on-board vehicle monitoring system 150 to exchange information with and/or otherwise communicate with one or more devices that may be located inside of, close to, and/or within a predetermined distance of a vehicle in which on-board vehicle monitoring system 150 may be installed. For example, local device interface 158 may enable onboard vehicle monitoring system 150 to communicate with one or more smart phones, tablet computers, and/or other mobile computing devices that may be used by and/or otherwise associated with a driver of and/or one or more passengers of a vehicle in which on-board vehicle monitoring system 150 may be installed) [Kumar: col. 10, line 1-19]; (i.e. vehicle management computing platform 110 may generate one or more dispatch commands directing the first autonomous vehicle to move to the first location and execute one or more emergency response functions. By generating the one or more dispatch commands directing the first autonomous vehicle to move to the first location and execute one or more emergency response functions, vehicle management computing platform 110 may direct and/or otherwise cause the selected autonomous vehicle to respond to the emergency detected by vehicle management computing platform 110. The one or more dispatch commands generated by vehicle management computing platform 110 may include one or more commands directing the first autonomous vehicle to execute one or more emergency response functions, such as delivering supplies to the location where the emergency has been detected, providing medical functions at the location where the emergency has been detected, taking pictures at the location where the emergency has been detected) [Kumar: col. 20, line 52-col. 21, line 3]; (i.e. sensor-captured data from each of the autonomous vehicles) [Kumar: col. 21, line 22-23];  (i.e. On-board vehicle monitoring system 150 may be configured to monitor and/or send vehicle data) [Kumar: col. 8, line 39-40, 45-47, 53-54, 65-66];  (i.e. execute the one or more emergency response functions may include generating at least one dispatch command directing the first autonomous vehicle to deliver emergency supplies to the first location, provide medical functions at the first location, capture one or more pictures at the first location) [Kumar: col. 2, line 18-23]) in a case where it is determined that there is the presence of the damage caused by the disaster ((i.e. Emergency alert computer system 130 may be configured to generate and/or send emergency alerts (which may, 10 e.g., include alerts identifying the occurrence of a natural disaster in a specific location) and/or other information to vehicle management computing platform 110 and/or one or more other computing devices included in operating environment 100) [Kumar: col. 8, line 8-14]; (i.e. an autonomous vehicle may detect and/or respond to a natural disaster) [Kumar: col. 6, line 62-63]; (i.e. In some embodiments, detecting the occurrence of the emergency at the first location may include detecting the occurrence of the emergency at the first location based on a disaster alert received from an emergency alert computer system) [Kumar: col. 18, line 28-32]; (i.e. In some instances, after detecting a natural disaster, an autonomous vehicle may leave a catastrophe zone) [Kumar: col. 6, line 66 – col. 7, line 1]), wherein the presence or the absence of the damage (i.e. car has been damaged) [Kumar: col. 7, line 9] is determined using a sensor section ((i.e. detected via sensors in a user's vehicle) [Kumar: col. 5, line 55-56]; (i.e. an autonomous vehicle may detect and/or determine that an emergency has occurred) [Kumar: col. 6, line 10-11]) that is always connected to a power supply section or a communicating section (i.e. Sensors 157 may sense conditions associated with a vehicle in which on-board vehicle monitoring system 150 may be installed and may output analog signal data and/or digital signal data to telematics device 156 and/or on-board vehicle monitoring system 150. Local device interface 158 may include one or more wired and/or wireless communication interfaces and may, for example, enable on-board vehicle monitoring system 150 to exchange information with and/or otherwise communicate with one or 10 more devices that may be located inside of, close to, and/or within a predetermined distance of a vehicle in which on-board vehicle monitoring system 150 may be installed. For example, local device interface 158 may enable onboard vehicle monitoring system 150 to communicate with one or more smart phones, tablet computers, and/or other mobile computing devices that may be used by and/or otherwise associated with a driver of and/or one or more passengers of a vehicle in which on-board vehicle monitoring system 150 may be installed) [Kumar: col. 10, line 1-19; Figs. 1C-1F] that is always connected to the power supply section.   
Kumar does not explicitly disclose the following claim limitations (Emphasis added).
 A controller for a vehicle comprising: a processor configured to: determine a presence or an absence of damage caused by a disaster when the vehicle is in an ACC-off state or an IG-off state; and switch a power state to a state that supplies power to a capturing section mounted on the vehicle in a case where it is determined that there is the presence of the damage caused by the disaster,wherein the presence or the absence of the damage is determined using a sensor section that is always connected to a power supply section or a communicating section that is always connected to the power supply section.
However, in the same field of endeavor Ueoka further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. the power source control circuit 25 transmits an end signal to the CPU 13-1 by detecting the off state of the ACC SW 22 or the power source SW 23. If the CPU 13-1 receives the end signal, the CPU 13-1 transmits an off signal to the power source control circuit 25, as an end processing of the control. Due to this, the power source control circuit stops supply of power) [Ueoka: col. 11, line 8-14; Fig. 4]; and switch a power state to a state that supplies power to a capturing section mounted on the vehicle (i.e. The backup battery (B/U battery) 26 is configured by a capacitor, etc., and is connected so as to supply power from the battery 24 to each unit of the CPU 13-1 and the drive recorder 4-1. If an impact is applied to the vehicle in a collision accident, etc., there is a possibility of damage of the battery 24 or breakage of the connecting line between the battery 24 and the power source control circuit 25. In this case, the B/U battery 26 carries out backup of the power source of the drive recorder 4-1 by supplying the accumulated power to the CPU 13-1, etc.) [Ueoka: col. 11, line 15-24; Fig. 4])  in a case where it is determined that there is the presence of the damage caused by the disaster (i.e. The backup battery (B/U battery) 26 is configured by a capacitor, etc., and is connected so as to supply power from the battery 24 to each unit of the CPU 13-1 and the drive recorder 4-1. If an impact is applied to the vehicle in a collision accident, etc., there is a possibility of damage of the battery 24 or breakage of the connecting line between the battery 24 and the power source control circuit 25. In this case, the B/U battery 26 carries out backup of the power source of the drive recorder 4-1 by supplying the accumulated power to the CPU 13-1, etc.) [Ueoka: col. 11, line 15-24; Fig. 4],
(i.e. A battery 24 is provided within the vehicle 100-1 and supplies power to the main body of the drive recorder 4-1. Further, the battery 24 supplies power to a power source control circuit 25 and a backup battery 26. The battery 24 may be a battery which can be mounted on the vehicle 100-1 and can generates an electromotive force of 12V. The power source control circuit 25 is connected to the CPU 13-1 and supplies power from the battery 24 to each unit of the CPU 13-1 and the drive recorder 4-1 by receiving the on signal from the ACC SW 22. Further, if the power source control circuit 25 detects that the power source SW 23 is operated, the power source control circuit 25 starts supply of power regardless of the state of the ACC SW 22. Furthermore, the power source control circuit 25 transmits an end signal to the CPU 13-1 by detecting the off state of the ACC SW 22 or the power source SW 23. If the CPU 13-1 receives the end signal, the CPU 13-1 transmits an off signal to the power source control circuit 25, as an end processing of the control. Due to this, the power source control circuit 25 stops supply of power) [Ueoka: col. 10, line 62 – col. 11, line 14; Fig. 4; Note: Fig.4 shows that cameras and the vehicle speed sensors are connected to the battery, or the CPU, which is connected to the battery] or a communicating section that is always connected to the power supply section (i.e. A battery 24 is provided within the vehicle 100-1 and supplies power to the main body of the drive recorder 4-1. Further, the battery 24 supplies power to a power source control circuit 25 and a backup battery 26. The battery 24 may be a battery which can be mounted on the vehicle 100-1 and can generates an electromotive force of 12V. The power source control circuit 25 is connected to the CPU 13-1 and supplies power from the battery 24 to each unit of the CPU 13-1 and the drive recorder 4-1 by receiving the on signal from the ACC SW 22. Further, if the power source control circuit 25 detects that the power source SW 23 is operated, the power source control circuit 25 starts supply of power regardless of the state of the ACC SW 22. Furthermore, the power source control circuit 25 transmits an end signal to the CPU 13-1 by detecting the off state of the ACC SW 22 or the power source SW 23. If the CPU 13-1 receives the end signal, the CPU 13-1 transmits an off signal to the power source control circuit 25, as an end processing of the control. Due to this, the power source control circuit 25 stops supply of power) [Ueoka: col. 10, line 62 – col. 11, line 14; Fig. 4; Note: Fig. 1A shows the communication unit connected to the signal processing device that is connected to the CPU. Fig. 4 shows that the CPU is connected to the battery].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kumar with Ueoka to connect the capturing device with the backup battery.  
Therefore, the combination of Kumar with Ueoka will enable the system to continue to provide update information of the vehicle to the server [Ueoka: col. 11, line 25-33] in order to help operators to make appropriate decisions based on video image data [Ueoka: col. 2, line 26-36; col. 14, line 8-33]. 

Regarding claim 2, Kumar meets the claim limitations as set forth in claim 1.Kumar further meets the claim limitations as follow.
The controller for the vehicle according to claim 1 ((i.e. a computing platform) [Kumar: col. 1, line 32-33]; (i.e. an autonomous vehicle) [Kumar: col. 4, line 51-52]), wherein the processor is configured to (i.e. executed by processor) [Kumar: col. 9, line 15-16] 
send a video image ((i.e. On-board vehicle monitoring system 150 may be configured to monitor and/or send vehicle data) [Kumar: col. 8, line 39-40, 45-47, 53-54, 65-66]; (i.e. The one or more dispatch commands generated by vehicle management computing platform 110 may include one or more commands directing the first autonomous vehicle to execute one or more emergency response functions, such as delivering supplies to the location where the emergency has been detected, providing medical functions at the location where the emergency has been detected, taking pictures at the location where the emergency has been detected) [Kumar: col. 20, line 62-col. 21, line 3]; (i.e. In addition, sending the incident report generated based on the incident data received from the first on-board autonomous vehicle control system associated with the first autonomous vehicle to the emergency services computer system may cause the emergency services computer system to display the incident report generated based on the incident data received from the first on-board autonomous vehicle control system associated with the first autonomous vehicle) [Kumar: col. 25, line 24-32]), which is captured by the capturing section (i.e. Sensors 157 may sense conditions associated with a vehicle in which on-board vehicle monitoring system 150 may be installed and may output analog signal data and/or digital signal data to telematics device 156 and/or on-board vehicle monitoring system 150. Local device interface 158 may include one or more wired and/or wireless communication interfaces and may, for example, enable on-board vehicle monitoring system 150 to exchange information with and/or otherwise communicate with one or more devices that may be located inside of, close to, and/or within a predetermined distance of a vehicle in which on-board vehicle monitoring system 150 may be installed. For example, local device interface 158 may enable onboard vehicle monitoring system 150 to communicate with one or more smart phones, tablet computers, and/or other mobile computing devices that may be used by and/or otherwise associated with a driver of and/or one or more passengers of a vehicle in which on-board vehicle monitoring system 150 may be installed) [Kumar: col. 10, line 1-19], and location information to a server (i.e. On-board vehicle monitoring system 150 may be configured to monitor and/or send vehicle data (which may, e.g., include speed data, position data, vehicle information, passenger information, and/or the like)) [Kumar: col. 8, line 39-42, 45-49, 53-56, 65-67] ; (i.e. Environmental data computer system 140 may be configured to collect and/or send environmental data (which may, e.g., include information identifying weather conditions at a specific location, traffic conditions at a specific location, road closures and/or construction conditions at a specific location, and/or the like) and/or other information to vehicle management computing platform 110 and/or one or more other computing devices included in operating environment 100.) [Kumar: col. 8, line 14-22]).   
In the same field of endeavor Ueoka further discloses the claim limitations and the deficient claim limitations, as follows:
send a video image, which is captured by the capturing section (i.e. An image processing circuit 16 converts the selected video information 109, which is input from the first camera 1-1 and the second camera 1-2 via the video SW15, into a digital signal, creates image data 110, and outputs the image data 110. The image processing circuit 16 is configured by, for example, a JPEG-IC (Joint Photographic coding Experts Group-Integrated Circuit), and creates data in the JPEG format.) [Ueoka: col. 10, line 4-12; Figs. 9B, 12A-B, 13A-B], and location information to a server (i.e. The drive recorders 4-1, 4-2, ... , 4-n of the vehicles 100-1, 100-2, ... , 100-n respectively transmit current position information, which is acquired by the GPS receivers 3-1, 3-2, ... , 3-n, to the center 400) [Ueoka: col. 6, line 9-12; Figs. 14A-B, 15, 16A].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kumar with Ueoka to send video images data to the server.  
Therefore, the combination of Kumar with Ueoka will enable the system to continue to provide update information of the vehicle to the server [Ueoka: col. 11, line 25-33] in order to help operators to make appropriate decisions based on video image data [Ueoka: col. 2, line 26-36; col. 14, line 8-33]. 

Regarding claim 3, Kumar meets the claim limitations as set forth in claim 2.Kumar further meets the claim limitations as follow.
The controller for the vehicle according to claim 1 ((i.e. a computing platform) [Kumar: col. 1, line 32-33]; (i.e. an autonomous vehicle) [Kumar: col. 4, line 51-52]), wherein the processor is configured to (i.e. executed by processor) [Kumar: col. 9, line 15-16]
make determination on a basis of a detection of the damage caused by the disaster ((i.e. Emergency alert computer system 130 may be configured to generate and/or send emergency alerts (which may, e.g., include alerts identifying the occurrence of a natural disaster in a specific location) and/or other information to vehicle management computing platform 110 and/or one or more other computing devices included in operating environment 100. Environmental data computer system 140 may be configured to collect and/or send environmental data (which may, e.g., include information identifying weather conditions at a specific location, traffic conditions at a specific location, road closures and/or construction conditions at a specific location, and/or the like) and/or other information to vehicle management computing platform 110 and/or one or more other computing devices included in operating environment 100) [Kumar: col. 8, line 8-22]; (i.e. In some instances, an autonomous vehicle may be deployed to a location where a person's insured or covered car has been damaged. In some instances, an autonomous vehicle may select and/or adjust a route based on information identifying details of the catastrophe) [Kumar: col. 7, line 7-11]) from the sensor section (i.e. Sensors 157 may sense conditions associated with a vehicle in which on-board vehicle monitoring system 150 may be installed and may output analog signal data and/or digital signal data to telematics device 156 and/or on-board vehicle monitoring system 150. Local device interface 158 may include one or more wired and/or wireless communication interfaces and may, for example, enable on-board vehicle monitoring system 150 to exchange information with and/or otherwise communicate with one or more devices that may be located inside of, close to, and/or within a predetermined distance of a vehicle in which on-board vehicle monitoring system 150 may be installed. For example, local device interface 158 may enable onboard vehicle monitoring system 150 to communicate with one or more smart phones, tablet computers, and/or other mobile computing devices that may be used by and/or otherwise associated with a driver of and/or one or more passengers of a vehicle in which on-board vehicle monitoring system 150 may be installed) [Kumar: col. 10, line 1-19] or a reception of emergency disaster information from the communicating section (i.e. In addition, on-board autonomous vehicle control system 170 may be configured to control the first autonomous vehicle based on commands and/or other information received from vehicle management computing platform 110 and/or one or more other computing devices included in operating environment 100. On-board autonomous vehicle control system 180 may be configured to monitor and/or send vehicle data (which may, e.g., include speed data, position data, vehicle information, passenger information, and/or the like) associated with a second autonomous vehicle to vehicle management computing platform 110 and/or one or more other computing devices included in operating environment 100) [Kumar: col. 8, line 59 – col. 9, line 4].

Regarding claim 6, Kumar meets the claim limitations, as follows:
An information processing system (i.e. a computing platform) [Kumar: col. 1, line 32-33] comprising: plural vehicles (i.e. a plurality of autonomous vehicles) [Kumar: col. 18, line 42-43]; and  TSN201809075US00 TFN180550-US 16 
a server (i.e. one or more computing servers) [Kumar: col. 27, line 8], wherein 
each of the plural vehicles (i.e. an autonomous vehicle) [Kumar: col. 4, line 51-52] includes a processor configured to (i.e. executed by processor) [Kumar: col. 9, line 15-16]: 
determine (i.e. an autonomous vehicle may detect and/or determine that an emergency has occurred) [Kumar: col. 6, line 10-11] a presence or an absence of damage (i.e. car has been damaged) [Kumar: col. 7, line 9] caused by a disaster ((i.e. the emergency detected by vehicle management computing platform 110 at the first location may be a natural disaster, such as a flood, hurricane, earthquake, wildfire, or another type of natural disaster) [Kumar: col. 18, line 2-5]; (i.e. an autonomous vehicle may detect and/or respond to a natural disaster) [Kumar: col. 6, line 62-63]; (i.e. car has been damaged) [Kumar: col. 7, line 9]) when the vehicle is in an ACC-off state or an IG-off state, the presence or the absence of the damage (i.e. car has been damaged) [Kumar: col. 7, line 9] being determined using a sensor section ((i.e. detected via sensors in a user's vehicle) [Kumar: col. 5, line 55-56]; (i.e. an autonomous vehicle may detect and/or determine that an emergency has occurred) [Kumar: col. 6, line 10-11]) that is always connected to a power supply section or a communicating section (i.e. Sensors 157 may sense conditions associated with a vehicle in which on-board vehicle monitoring system 150 may be installed and may output analog signal data and/or digital signal data to telematics device 156 and/or on-board vehicle monitoring system 150. Local device interface 158 may include one or more wired and/or wireless communication interfaces and may, for example, enable on-board vehicle monitoring system 150 to exchange information with and/or otherwise communicate with one or 10 more devices that may be located inside of, close to, and/or within a predetermined distance of a vehicle in which on-board vehicle monitoring system 150 may be installed. For example, local device interface 158 may enable onboard vehicle monitoring system 150 to communicate with one or more smart phones, tablet computers, and/or other mobile computing devices that may be used by and/or otherwise associated with a driver of and/or one or more passengers of a vehicle in which on-board vehicle monitoring system 150 may be installed) [Kumar: col. 10, line 1-19; Figs. 1C-1F] that is always connected to the power supply section of the respective vehicle,
switch a power state to a state that supplies power to (i.e. Emergency alert computer system 130 may be configured to generate and/or send emergency alerts (which may, e.g., include alerts identifying the occurrence of a natural disaster in a specific location) and/or other information to vehicle management computing platform 110 and/or one or more other computing devices included in operating environment 100) [Kumar: col. 8, line 8-14] a capturing section mounted on the vehicle ((i.e. Sensors 157 may sense conditions associated with a vehicle in which on-board vehicle monitoring system) [Kumar: col. 10, line 1-3]; (i.e. autonomous vehicle to respond to the emergency at the first location based on autonomous vehicle state information) [Kumar: col. 20, line 14-15]; (i.e. Sensors 157 may sense conditions associated with a vehicle in which on-board vehicle monitoring system 150 may be installed and may output analog signal data and/or digital signal data to telematics device 156 and/or on-board vehicle monitoring system 150. Local device interface 158 may include one or more wired and/or wireless communication interfaces and may, for example, enable on-board vehicle monitoring system 150 to exchange information with and/or otherwise communicate with one or more devices that may be located inside of, close to, and/or within a predetermined distance of a vehicle in which on-board vehicle monitoring system 150 may be installed. For example, local device interface 158 may enable onboard vehicle monitoring system 150 to communicate with one or more smart phones, tablet computers, and/or other mobile computing devices that may be used by and/or otherwise associated with a driver of and/or one or more passengers of a vehicle in which on-board vehicle monitoring system 150 may be installed) [Kumar: col. 10, line 1-19]; (i.e. vehicle management computing platform 110 may generate one or more dispatch commands directing the first autonomous vehicle to move to the first location and execute one or more emergency response functions. By generating the one or more dispatch commands directing the first autonomous vehicle to move to the first location and execute one or more emergency response functions, vehicle management computing platform 110 may direct and/or otherwise cause the selected autonomous vehicle to respond to the emergency detected by vehicle management computing platform 110. The one or more dispatch commands generated by vehicle management computing platform 110 may include one or more commands directing the first autonomous vehicle to execute one or more emergency response functions, such as delivering supplies to the location where the emergency has been detected, providing medical functions at the location where the emergency has been detected, taking pictures at the location where the emergency has been detected) [Kumar: col. 20, line 52-col. 21, line 3]; (i.e. sensor-captured data from each of the autonomous vehicles) [Kumar: col. 21, line 22-23];  (i.e. On-board vehicle monitoring system 150 may be configured to monitor and/or send vehicle data) [Kumar: col. 8, line 39-40, 45-47, 53-54, 65-66];  (i.e. execute the one or more emergency response functions may include generating at least one dispatch command directing the first autonomous vehicle to deliver emergency supplies to the first location, provide medical functions at the first location, capture one or more pictures at the first location) [Kumar: col. 2, line 18-23]) at a time of the disaster ((i.e. an autonomous vehicle may detect and/or respond to a natural disaster) [Kumar: col. 6, line 62-63]; ((i.e. Emergency alert computer system 130 may be configured to generate and/or send emergency alerts (which may, e.g., include alerts identifying the occurrence of a natural disaster in a specific location) and/or other information to vehicle management computing platform 110 and/or one or more other computing devices included in operating environment 100) [Kumar: col. 8, line 8-14]), and 
send a video image ((i.e. On-board vehicle monitoring system 150 may be configured to monitor and/or send vehicle data) [Kumar: col. 8, line 39-40, 45-47, 53-54, 65-66]; (i.e. The one or more dispatch commands generated by vehicle management computing platform 110 may include one or more commands directing the first autonomous vehicle to execute one or more emergency response functions, such as delivering supplies to the location where the emergency has been detected, providing medical functions at the location where the emergency has been detected, taking pictures at the location where the emergency has been detected) [Kumar: col. 20, line 62-col. 21, line 3]; (i.e. In addition, sending the incident report generated based on the incident data received from the first on-board autonomous vehicle control system associated with the first autonomous vehicle to the emergency services computer system may cause the emergency services computer system to display the incident report generated based on the incident data received from the first on-board autonomous vehicle control system associated with the first autonomous vehicle) [Kumar: col. 25, line 24-32]) captured by the capturing section (i.e. Sensors 157 may sense conditions associated with a vehicle in which on-board vehicle monitoring system 150 may be installed and may output analog signal data and/or digital signal data to telematics device 156 and/or on-board vehicle monitoring system 150. Local device interface 158 may include one or more wired and/or wireless communication interfaces and may, for example, enable on-board vehicle monitoring system 150 to exchange information with and/or otherwise communicate with one or more devices that may be located inside of, close to, and/or within a predetermined distance of a vehicle in which on-board vehicle monitoring system 150 may be installed. For example, local device interface 158 may enable onboard vehicle monitoring system 150 to communicate with one or more smart phones, tablet computers, and/or other mobile computing devices that may be used by and/or otherwise associated with a driver of and/or one or more passengers of a vehicle in which on-board vehicle monitoring system 150 may be installed) [Kumar: col. 10, line 1-19] and location information to the server (i.e. On-board vehicle monitoring system 150 may be configured to monitor and/or send vehicle data (which may, e.g., include speed data, position data, vehicle information, passenger information, and/or the like)) [Kumar: col. 8, line 39-42, 45-49, 53-56, 65-67] ; (i.e. Environmental data computer system 140 may be configured to collect and/or send environmental data (which may, e.g., include information identifying weather conditions at a specific location, traffic conditions at a specific location, road closures and/or construction conditions at a specific location, and/or the like) and/or other information to vehicle management computing platform 110 and/or one or more other computing devices included in operating environment 100.) [Kumar: col. 8, line 14-22]), and 
the server is configured to (i.e. one or more computing servers) [Kumar: col. 27, line 8] accumulate the video images sent from the plural vehicles, and associate the video images with map information.  
Kumar does not explicitly disclose the following claim limitations (Emphasis added).
An information processing system comprising: 
plural vehicles; and  TSN201809075US00 TFN180550-US 16 
a server, wherein 
each of the plural vehicles includes a processor configured to: determine a presence or an absence of damage caused by a disaster when the vehicle is in an ACC-off state or an IG-off state, switch a power state to a state that supplies power to a capturing section mounted on the vehicle at a time of the disaster, and send a video image, captured by the capturing section, and location information to the server, and the server is configured to accumulate video images sent from the plural vehicles, and associate the video images with map information.   

(i.e. the power source control circuit 25 transmits an end signal to the CPU 13-1 by detecting the off state of the ACC SW 22 or the power source SW 23. If the CPU 13-1 receives the end signal, the CPU 13-1 transmits an off signal to the power source control circuit 25, as an end processing of the control. Due to this, the power source control circuit stops supply of power) [Ueoka: col. 11, line 8-14], (i.e. A battery 24 is provided within the vehicle 100-1 and supplies power to the main body of the drive recorder 4-1. Further, the battery 24 supplies power to a power source control circuit 25 and a backup battery 26. The battery 24 may be a battery which can be mounted on the vehicle 100-1 and can generates an electromotive force of 12V. The power source control circuit 25 is connected to the CPU 13-1 and supplies power from the battery 24 to each unit of the CPU 13-1 and the drive recorder 4-1 by receiving the on signal from the ACC SW 22. Further, if the power source control circuit 25 detects that the power source SW 23 is operated, the power source control circuit 25 starts supply of power regardless of the state of the ACC SW 22. Furthermore, the power source control circuit 25 transmits an end signal to the CPU 13-1 by detecting the off state of the ACC SW 22 or the power source SW 23. If the CPU 13-1 receives the end signal, the CPU 13-1 transmits an off signal to the power source control circuit 25, as an end processing of the control. Due to this, the power source control circuit 25 stops supply of power) [Ueoka: col. 10, line 62 – col. 11, line 14; Fig. 4; Note: Fig.4 shows that cameras and the vehicle speed sensors are connected to the battery, or the CPU, which is connected to the battery] or a communicating section that is always connected to the power supply section (i.e. A battery 24 is provided within the vehicle 100-1 and supplies power to the main body of the drive recorder 4-1. Further, the battery 24 supplies power to a power source control circuit 25 and a backup battery 26. The battery 24 may be a battery which can be mounted on the vehicle 100-1 and can generates an electromotive force of 12V. The power source control circuit 25 is connected to the CPU 13-1 and supplies power from the battery 24 to each unit of the CPU 13-1 and the drive recorder 4-1 by receiving the on signal from the ACC SW 22. Further, if the power source control circuit 25 detects that the power source SW 23 is operated, the power source control circuit 25 starts supply of power regardless of the state of the ACC SW 22. Furthermore, the power source control circuit 25 transmits an end signal to the CPU 13-1 by detecting the off state of the ACC SW 22 or the power source SW 23. If the CPU 13-1 receives the end signal, the CPU 13-1 transmits an off signal to the power source control circuit 25, as an end processing of the control. Due to this, the power source control circuit 25 stops supply of power) [Ueoka: col. 10, line 62 – col. 11, line 14; Fig. 4; Note: Fig. 1A shows the communication unit connected to the signal processing device that is connected to the CPU. Fig. 4 shows that the CPU is connected to the battery],switch a power state to a state that supplies power to a capturing section (i.e. The backup battery (B/U battery) 26 is configured by a capacitor, etc., and is connected so as to supply power from the battery 24 to each unit of the CPU 13-1 and the drive recorder 4-1. If an impact is applied to the vehicle in a collision accident, etc., there is a possibility of damage of the battery 24 or breakage of the connecting line between the battery 24 and the power source control circuit 25. In this case, the B/U battery 26 carries out backup of the power source of the drive recorder 4-1 by supplying the accumulated power to the CPU 13-1, etc.) [Ueoka: col. 11, line 15-24]) mounted on the vehicle at a time of the disaster ((i.e. The backup battery (B/U battery) 26 is configured by a capacitor, etc., and is connected so as to supply power from the battery 24 to each unit of the CPU 13-1 and the drive recorder 4-1. If an impact is applied to the vehicle in a collision accident, etc., there is a possibility of damage of the battery 24 or breakage of the connecting line between the battery 24 and the power source control circuit 25. In this case, the B/U battery 26 carries out backup of the power source of the drive recorder 4-1 by supplying the accumulated power to the CPU 13-1, etc.) [Ueoka: col. 11, line 15-24]; (i.e. event information, which indicates that the type of event is fallen snow and the position (for example, Sannomiya) where fallen snow has occurred and the time (for example, at 18:12:37 on Feb. 2, 2010) is transmitted from the communication unit 9-n of the vehicle 100-n to the communication unit 402 of the center 400) [Ueoka: col. 14, line 16-21]), 
send a video image captured by the capturing section (i.e. An image processing circuit 16 converts the selected video information 109, which is input from the first camera 1-1 and the second camera 1-2 via the video SW15, into a digital signal, creates image data 110, and outputs the image data 110. The image processing circuit 16 is configured by, for example, a JPEG-IC (Joint Photographic coding Experts Group-Integrated Circuit), and creates data in the JPEG format.) [Ueoka: col. 10, line 4-12; Figs. 9B, 12A-B, 13A-B] and location information to the server (i.e. The drive recorders 4-1, 4-2, ... , 4-n of the vehicles 100-1, 100-2, ... , 100-n respectively transmit current position information, which is acquired by the GPS receivers 3-1, 3-2, ... , 3-n, to the center 400) [Ueoka: col. 6, line 9-12; Figs. 14A-B, 15, 16A], 

accumulate the video images sent from the plural vehicles ((i.e. The control unit 401 distributes various kinds of information to the vehicles 100-1, 100-2, . .. , 100-n, based on information received from the vehicles 100-1, 100-2, ... , 100-n or external servers 600-1, 600-2, ... , 600-n. Further, the center 400 accesses the Web site of the external servers 600, 700, and 800 via the Internet 500 at a predetermined timing, acquires various kinds of information, such as specific position information, which relates to a specific position and the circumstances of an event in the here. specific position, and accumulates the various kinds of information in the content information recording unit 404) [Ueoka: col. 6, line 9-12]; (i.e. The center 400 has a control unit 401, a communication unit 402, such as a router for connecting to the Internets 300 and 500, a user profile information recording unit 403 configured to record user profile information, a content information recording unit 404 configured to record content information, which includes image data) [Ueoka: col. 7, line 21-26]; (i.e. Further, it is possible to make use of the navigation device 10-1 mounted on the same vehicle 100-1, as a reproduction device. In that case, it is only required to transmit image data, which is recorded in the memory card 7-1, etc., to the navigation device 10-1 via a harness) [Ueoka: col. 9, line 20-25]; (i.e. An image processing circuit 16 converts the selected video information 109, which is input from the first camera 1-1 and the second camera 1-2 via the video SW15, into a digital signal, creates image data 110, and outputs the image data 110. The image processing circuit 16 is configured by, for example, a JPEG-IC (Joint Photographic coding Experts Group-Integrated Circuit), and creates data in the JPEG format. A first RAM 17 temporarily stores the image data 110, which is converted by the image processing circuit 16) [Ueoka: col. 10, line 4-14), and 
associate the video images with map information ((i.e. The drive recorders 4-1, 4-2, ... , 4-n of the vehicles 100-1, 100-2, ... , 100-n respectively transmit current position information, which is acquired by the GPS receivers 3-1, 3-2, ... , 3-n, to the center 400) [Ueoka: col. 6, line 9-12; Figs. 14A-B, 15, 16A]; (i.e. The navigation device 10-1 is configured so as to search for the current position of the vehicle and a route to the destination set by the operation unit 38 by making use of map data stored in a map information storage unit 419, based on the current position information of the vehicle, which is received by the GPS receiver 3-1 receives and the vehicle speed information on the basis of the vehicle speed pulse from the vehicle speed sensor 14, display the searched route on the display 10, and carry out the navigation operation for a driver) [Ueoka: col. 11, line 53-62]; (i.e. The navigation devices 10-1, 10-2, ... , 10-n read map data from the map data database and search for a travel route of the vehicles 100-1, 100-2, ... , 100-n on the map data. The navigation devices 10-1, 10-2, .. . , 10-n can also communicate with the Internet connection provider 200 via the communication units 9-1, 9-2, ... , 9-n, which are connected to the signal processing devices 8-1, 8-2, ... , 8-n, respectively. Consequently, the signal processing devices 8-1, 8-2, ... , 8-n and/or the navigation devices 10-1, 10-2, ... , 10-n of the vehicles 100-1, 100-2, ... , 100-n and the center 400 are configured so as to be capable of transmitting and receiving information data including travel route information, which relates to the travel route, etc., to and from each other. The signal processing devices 8-1, 8-2, ... , 8-n and the communication units 9-1, 9-2, .., 9-n also carry out the processing of transmission, reception, etc., of information data, which includes travel route information etc., between the navigation devices 10-1, 10-2, ... , 10-n and the center 400, respectively) [Ueoka: col. 6, line 53 – col. 7, 4]). 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kumar with Ueoka to send video images data to the server.  
Therefore, the combination of Kumar with Ueoka will enable the system to continue to provide update information of the vehicle to the server [Ueoka: col. 11, line 25-33] in order to help operators to make appropriate decisions based on video image data [Ueoka: col. 2, line 26-36; col. 14, line 8-33]. 

Regarding claim 8, Kumar meets the claim limitations as set forth in claim 1.Kumar further meets the claim limitations as follow.
The controller for the vehicle according to claim 1 ((i.e. a computing platform) [Kumar: col. 1, line 32-33]; (i.e. an autonomous vehicle) [Kumar: col. 4, line 51-52]), wherein the processor is configured to be (i.e. executed by processor) [Kumar: col. 9, line 15-16] always connected to the power supply.
Kumar does not explicitly disclose the following claim limitations (Emphasis added).
The controller for the vehicle according to claim 1, wherein the processor is configured to be always connected to the power supply.  
However, in the same field of endeavor Ueoka further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the processor is configured to be always connected to the power supply ((i.e. A battery 24 is provided within the vehicle 100-1 and supplies power to the main body of the drive recorder 4-1. Further, the battery 24 supplies power to a power source control circuit 25 and a backup battery 26. The battery 24 may be a battery which can be mounted on the vehicle 100-1 and can generates an electromotive force of 12V) [Kumar: col. 10, line 62-67; Fig. 4]; (i.e. The power source control circuit 25 is connected to the CPU 13-1 and supplies power from the battery 24 to each unit of the CPU 13-1 and the drive recorder 4-1) [Ueoka: col. 11, line 1-3]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kumar with Ueoka to always connect the processor to a permanent power supply such as a battery.  
Therefore, the combination of Kumar with Ueoka will enable the system to continue to provide update information of the vehicle to the server [Ueoka: col. 11, line 25-33] in order to help operators to make appropriate decisions based on video image data [Ueoka: col. 2, line 26-36; col. 14, line 8-33]. 

Regarding claim 9, Kumar meets the claim limitations as set forth in claim 6.Kumar further meets the claim limitations as follow.
The information processing system according to claim 6 (i.e. a computing platform) [Kumar: col. 1, line 32-33], wherein the processor (i.e. processor) [Kumar: col. 9, line 16] of each of the plurality vehicles ((i.e. a plurality of autonomous vehicles) [Kumar: col. 18, line 42-43]; (i.e. each of vehicle) [Kumar: col. 7, line 46]) is configured to be (i.e. executed by processor) [Kumar: col. 9, line 15-16] always connected to the power supply section of the respective vehicle (i.e. each of vehicle) [Kumar: col. 7, line 46].
Kumar does not explicitly disclose the following claim limitations (Emphasis added).
The information processing system according to claim 6, wherein the processor of each of the plurality vehicles is configured to be always connected to the power supply section of the respective vehicle.
However, in the same field of endeavor Ueoka further discloses the claim limitations and the deficient claim limitations, as follows:
((i.e. A battery 24 is provided within the vehicle 100-1 and supplies power to the main body of the drive recorder 4-1. Further, the battery 24 supplies power to a power source control circuit 25 and a backup battery 26. The battery 24 may be a battery which can be mounted on the vehicle 100-1 and can generates an electromotive force of 12V) [Kumar: col. 10, line 62-67; Fig. 4]; (i.e. The power source control circuit 25 is connected to the CPU 13-1 and supplies power from the battery 24 to each unit of the CPU 13-1 and the drive recorder 4-1) [Ueoka: col. 11, line 1-3]), and
the processor of each of the plurality is configured to be always connected to the power supply section ((i.e. A battery 24 is provided within the vehicle 100-1 and supplies power to the main body of the drive recorder 4-1. Further, the battery 24 supplies power to a power source control circuit 25 and a backup battery 26. The battery 24 may be a battery which can be mounted on the vehicle 100-1 and can generates an electromotive force of 12V) [Kumar: col. 10, line 62-67; Fig. 4]; (i.e. The power source control circuit 25 is connected to the CPU 13-1 and supplies power from the battery 24 to each unit of the CPU 13-1 and the drive recorder 4-1) [Ueoka: col. 11, line 1-3]) .
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kumar with Ueoka to always connect the processor to a permanent power supply such as a battery.  
Therefore, the combination of Kumar with Ueoka will enable the system to continue to provide update information of the vehicle to the server [Ueoka: col. 11, line 25-33] in order to help operators to make appropriate decisions based on video image data [Ueoka: col. 2, line 26-36; col. 14, line 8-33]. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US Patent 9,905,133 B1), (“Kumar”), in view of Ueoka et al. (US Patent 9,531,783 B2), (“Ueoka”), in view of Longazel et al. (US Patent 5,458,690), (“Longazel”).
Regarding claim 4, Kumar meets the claim limitations as set forth in claim 1.Kumar further meets the claim limitations as follow.
The controller for the vehicle according to claim 1 (i.e. a computing platform) [Kumar: col. 1, line 32-33], wherein the processor is configured to (i.e. executed by processor) [Kumar: col. 9, line 15-16] activate a windshield wiper when the processor determines (i.e. executed by processor) [Kumar: col. 9, line 15-16] that it is difficult to see outside from inside of the vehicle (i.e. One or more aspects of the disclosure may be embodied in computer-usable data or computer-executable instructions, such as in one or more program modules, executed by one or more computers or other devices to perform the operations described herein. Generally, program modules include routines, programs, objects, components, data structures, and the like that perform particular tasks or implement particular abstract data types when executed by one or more processors in a computer or other data processing device) [Kumar: col. 26, line 35-43].
Kumar and Ueoka do not explicitly disclose the following claim limitations (Emphasis added).
The controller for the vehicle according to claim 1, wherein the processor is configured to activate a windshield wiper when the processor determines that it is difficult to see outside from inside of the vehicle.  
However, in the same field of endeavor Longazel further discloses the claim limitations and the deficient claim limitations, as follows:
to activate a windshield wiper ((i.e. windshield wiper blade is activated to wipe an outside surface of a windshield) [Longazel: col. 6, line 25-26] ; (i.e. the wiper switch is turned "on" or "off") [Longazel: col. 1, line 12-13]) when ((i.e. As a consequence, vision through the windshield becomes obstructed and hinders clear vision and safe driving) [Longazel: col. 1, line 30-32]; (i.e. drivers will most likely have similar obstructed vision and may not see) [Longazel: col. 1, line 45-46]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kumar and Ueoka with Longazel to determine when it is difficult to see outside from the inside of the vehicle.  
Therefore, the combination of Kumar and Ueoka with Longazel will help the driver to make a decision to turn on the windshield wiper to clear obstructions on the front glass such as water, snow, and ice for safety driving [Longazel: col. 2, line 1-3]. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US Patent 9,905,133 B1), (“Kumar”), in view of Ueoka et al. (US Patent 9,531,783 B2), (“Ueoka”), in view of Nishida (US Patent 9,531,783 B2), (“Nishida”).
Regarding claim 5, Kumar meets the claim limitations as set forth in claim 2.Kumar further meets the claim limitations as follow.
The information processing system according to claim 2 (i.e. a computing platform) [Kumar: col. 1, line 32-33], wherein the processor is configured to (i.e. executed by processor) [Kumar: col. 9, line 15-16] stop capturing and sending the video image and send a vehicle log package at a time point when a charged amount of the power supply section of the vehicle is reduced to a specified amount (i.e. One or more aspects of the disclosure may be embodied in computer-usable data or computer-executable instructions, such as in one or more program modules, executed by one or more computers or other devices to perform the operations described herein. Generally, program modules include routines, programs, objects, components, data structures, and the like that perform particular tasks or implement particular abstract data types when executed by one or more processors in a computer or other data processing device) [Kumar: col. 26, line 35-43].  
Kumar and Ueoka do not explicitly disclose the following claim limitations (Emphasis added).
The controller for the vehicle according to claim 2, wherein the processor is configured to stop capturing and sending the video image and send a vehicle log package at a time point when a charged amount of the power supply section of the vehicle is reduced to a specified amount.  
However, in the same field of endeavor Nishida further discloses the claim limitations and the deficient claim limitations, as follows:
to stop capturing and sending the video image and send a vehicle log package at a time point ((i.e. According to the aspect described above, if the battery power level of the battery becomes lower than the predetermined value after the occurrence of an emergency event of the vehicle, such as an accident or a collision, is detected based on the output result of the sensors, such as the acceleration sensor, mounted on the vehicle, the wireless sending of images to the notification center, which is performed by the image sensing unit, is inhibited. Therefore the inhibition of this wireless sending reserves the power supply (battery power level) necessary for voice communication with the notification center via a voice call that becomes more important when such an emergency event occurs, making it possible to report the occurrence state of the event and to exchange the necessary information) [Nishida: col. 1, line 60 – col. 2, line 6]; (i.e. when the power is not sufficient for converting data to the compressed form, this device records data, to which a high priority is given in advance, in the uncompressed, usual form. The on-vehicle emergency notification device described above sends data, recorded and held in this manner, to the notification center. In addition to the image data described above, there are several pieces of important information, such as a voice call, that the on-vehicle emergency notification device must notify at the time of an emergency event such as a vehicle accident or collision. Therefore, depending upon the state of the battery mounted on the vehicle, there is a possibility that neither the situation can be explained nor can the information be exchanged via a voice call) [Nishida: col. 1, line 23–36]) when a charged amount of the power supply section of the vehicle is reduced to a specified amount i.e. According to the aspect described above, if the battery power level of the battery becomes lower than the predetermined value after the occurrence of an emergency event of the vehicle) [Nishida: col. 1, line 60–63].   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kumar and Ueoka with Nishida to prohibit the communication system capturing and sending data when the battery is below a threshold level.  
Therefore, the combination of Kumar and Ueoka with Nishida will save the leftover power for critical operations of the vehicle [Nishida: col. 1, line 22-67].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US Patent 9,905,133 B1), (“Kumar”), in view of Ueoka et al. (US Patent 9,531,783 B2), (“Ueoka”), in view of Tofte et al. (US Patent 10,163,164 B2), (“Tofte”).
Regarding claim 7, Kumar and Ueoka meet the claim limitations as set forth in claim 6.Kumar and Ueoka further meet the claim limitations as follow.
The information processing system according to claim 6 (i.e. a computing platform) [Kumar: col. 1, line 32-33], wherein 
the server (i.e. one or more computing servers) [Kumar: col. 27, line 8] is configured to analyze (i.e. an analysis is carried out by comparing the image, which is included in the received image information and the reference image, which is stored in the nonvolatile ROM 415) [Kumar: col. 16, line 21-24] a degree of damage caused by the disaster ((i.e. the emergency detected by vehicle management computing platform 110 at the first location may be a natural disaster, such as a flood, hurricane, earthquake, wildfire, or another type of natural disaster) [Kumar: col. 18, line 2-5]; (i.e. In some instances, an autonomous vehicle may be deployed to a location where a person's insured or covered car has been damaged. In some instances, an autonomous vehicle may select and/or adjust a route based on information identifying details of the catastrophe) [Kumar: col. 7, line 7-11]) on a basis of the video image (i.e. an analysis is carried out by comparing the image, which is included in the received image information and the reference image, which is stored in the nonvolatile ROM 415) [Kumar: col. 16, line 21-24].
Kumar and Ueoka do not explicitly disclose the following claim limitations (Emphasis added).
The information processing system according to claim 6, wherein 
the server is configured to analyze a degree of damage caused by the disaster on a basis of the video image.  
However, in the same field of endeavor Tofte further discloses the claim limitations and the deficient claim limitations, as follows:
((i.e.  estimate an extent of vehicle damage and/or passenger injuries caused by the vehicle collision, crash, or disaster; (3) generate, at or via the remote server, an estimated insurance claim for the vehicle collision, crash, or disaster based upon the estimated extent of vehicle damage) [Tofte: col. 3, line 63-67]; (i.e.  The insured asset may also be one or more of a vehicle, home, real property, or other property. As such, the insurance-related event may be a severe weather condition including one or more of a hurricane, tornado, thunderstorm, windstorm, or hailstorm that causes damage to one or more of the vehicle, home, real property, or other property. The insurance-related event may also be an incident in which one or more of wind damage, water damage, fire damage, theft damage, hail damage, or earthquake damage is incurred on one or more of the vehicle, home, real property, or other property), etc) [Tofte: col. 11, line 40-50]) 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kumar and Ueoka with Tofte to analyze the degree damage caused by the disaster.  
Therefore, the combination of Kumar and Ueoka with Tofte will enable the system to provide an estimated insurance claim to an owner of the insured asset for his/her review and approval of the estimated insurance claim [Tofte: col. 11, line 13-17]. 
                                                                                                                                                                                          
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US Patent 9,905,133 B1), (“Kumar”), in view of Ueoka et al. (US Patent 9,531,783 B2), (“Ueoka”), in view of Bechtel et al. (US Patent 8,120,652 B2), (“Bechtel”).
Regarding claim 10, Kumar and Ueoka meet the claim limitations as set forth in claim 1.Kumar and Ueoka further meet the claim limitations as follow.
The controller for the vehicle ((i.e. a computing platform) [Kumar: col. 1, line 32-33]; (i.e. an autonomous vehicle) [Kumar: col. 4, line 51-52]) according to claim 1, wherein the processor (i.e. processor) [Kumar: col. 9, line 16] is configured to activate a light when the processor determines that it is dark.  
Kumar and Ueoka do not explicitly disclose the following claim limitations (Emphasis added).
The controller for the vehicle according to claim 1, wherein the processor is configured to activate a light when the processor determines that it is dark.   
However, in the same field of endeavor Bechtel further discloses the deficient claim limitations, as follows:
((i.e.  If the image sensor
40 continues to see a large dark area forward of the vehicle when the daylight ambient conditions are no longer detected, the vehicle will be determined to be in a tunnel, and the headlights will be ON. The headlights will remain on until the daylight) [Bechtel: col. 36, line 39-43].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kumar and Ueoka with Bechtel to analyze the degree damage caused by the disaster.  
Therefore, the combination of Kumar and Ueoka with Bechtel will enable the system to provide light to enhance visibility for the driver while driving in the dark condition [Bechtel: col. 36, line 39-43]. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US Patent 9,905,133 B1), (“Kumar”), in view of Ueoka et al. (US Patent 9,531,783 B2), (“Ueoka”), in view of Longazel et al. (US Patent 5,458,690), (“Longazel”), in view of Nelson (US Patent Application Publication 2016/0031419 Al), (“Nelson”).
Regarding claim 11, Kumar, Ueoka, and Longazel meet the claim limitations as set forth in claim 4.Kumar, Ueoka, and Longazel further meet the claim limitations as follow.
The controller for the vehicle according to claim 4 (i.e. a computing platform) [Kumar: col. 1, line 32-33], wherein the processor is configured to (i.e. executed by processor) [Kumar: col. 9, line 15-16] send a video image ((i.e. Further, it is possible to make use of the navigation device 10-1 mounted on the same vehicle 100-1, as a reproduction device. In that case, it is only required to transmit image data) [Ueoka: col. 9, line 20-23]; (i.e. On-board vehicle monitoring system 150 may be configured to monitor and/or send vehicle data) [Kumar: col. 8, line 39-40, 45-47, 53-54, 65-66]; (i.e. The one or more dispatch commands generated by vehicle management computing platform 110 may include one or more commands directing the first autonomous vehicle to execute one or more emergency response functions, such as delivering supplies to the location where the emergency has been detected, providing medical functions at the location where the emergency has been detected, taking pictures at the location where the emergency has been detected) [Kumar: col. 20, line 62-col. 21, line 3]; (i.e. In addition, sending the incident report generated based on the incident data received from the first on-board autonomous vehicle control system associated with the first autonomous vehicle to the emergency services computer system may cause the emergency services computer system to display the incident report generated based on the incident data received from the first on-board autonomous vehicle control system associated with the first autonomous vehicle) [Kumar: col. 25, line 24-32]), which is captured by the capturing section ((i.e. An image processing circuit 16 converts the selected video information 109, which is input from the first camera 1-1 and the second camera 1-2 via the video SW15, into a digital signal, creates image data 110, and outputs the image data 110. The image processing circuit 16 is configured by, for example, a JPEG-IC (Joint Photographic coding Experts Group-Integrated Circuit), and creates data in the JPEG format.) [Ueoka: col. 10, line 4-12; Figs. 9B, 12A-B, 13A-B]; (i.e. Sensors 157 may sense conditions associated with a vehicle in which on-board vehicle monitoring system 150 may be installed and may output analog signal data and/or digital signal data to telematics device 156 and/or on-board vehicle monitoring system 150. Local device interface 158 may include one or more wired and/or wireless communication interfaces and may, for example, enable on-board vehicle monitoring system 150 to exchange information with and/or otherwise communicate with one or more devices that may be located inside of, close to, and/or within a predetermined distance of a vehicle in which on-board vehicle monitoring system 150 may be installed. For example, local device interface 158 may enable onboard vehicle monitoring system 150 to communicate with one or more smart phones, tablet computers, and/or other mobile computing devices that may be used by and/or otherwise associated with a driver of and/or one or more passengers of a vehicle in which on-board vehicle monitoring system 150 may be installed) [Kumar: col. 10, line 1-19]), and information indicating that (i.e. On-board vehicle monitoring system 150 may be configured to monitor and/or send vehicle data (which may, e.g., include speed data, position data, vehicle information, passenger information, and/or the like)) [Kumar: col. 8, line 39-42, 45-49, 53-56, 65-67] the windshield wiper does not move to a server (i.e. The control unit 401 distributes various kinds of information to the vehicles 100-1, 100-2, . .. , 100-n, based on information received from the vehicles 100-1, 100-2, ... , 100-n or external servers 600-1, 600-2, ... , 600-n. Further, the center 400 accesses the Web site of the external servers 600, 700, and 800 via the Internet 500 at a predetermined timing, acquires various kinds of information, such as specific position information, which relates to a specific position and the circumstances of an event in the here. specific position, and accumulates the various kinds of information in the content information recording unit 404) [Ueoka: col. 6, line 9-12] when the windshield wiper does not move even when being activated ((i.e. windshield wiper blade is activated to wipe an outside surface of a windshield) [Longazel: col. 6, line 25-26] ; (i.e. the wiper switch is turned "on" or "off") [Longazel: col. 1, line 12-13]).  
Kumar, Ueoka, and Longazel do not explicitly disclose the following claim limitations (Emphasis added).
The controller for the vehicle according to claim 4, wherein the processor is configured to send a video image, which is captured by the capturing section, and information indicating that the windshield wiper does not move to a server when the windshield wiper does not move even when being activated.  
However, in the same field of endeavor Nelson further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. For one thing, when stuck to the windshield, the wiper will not move) [Nelson: para. 0230] to a server when the windshield wiper does not move (i.e. For one thing, when stuck to the windshield, the wiper will not move) [Nelson: para. 0230] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kumar, Ueoka, and Longazel with Nelson to capture image the condition of the windshield wiper.  
Therefore, the combination of Kumar, Ueoka, and Longazel with Nelson will help the system to determine the operating capability of the windshield wiper and to make an appropriate approach to resolve [Nelson: para. 0230-0234]. 
                                                                                                                                                                                          
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US Patent 9,905,133 B1), (“Kumar”), in view of Ueoka et al. (US Patent 9,531,783 B2), (“Ueoka”), in view of Kim et al. (US Patent 9,630,629 B2), (“Kim”).
Regarding claim 12, Kumar and Ueoka meet the claim limitations as set forth in claim 1.Kumar further meets the claim limitations as follow.
The controller for the vehicle ((i.e. a computing platform) [Kumar: col. 1, line 32-33]; (i.e. an autonomous vehicle) [Kumar: col. 4, line 51-52]) according to claim 1, wherein the processor (i.e. processor) [Kumar: col. 9, line 16] is configured to perform an operation (i.e. One or more aspects of the disclosure may be embodied in computer-usable data or computer-executable instructions, such as in one or more program modules, executed by one or more computers or other devices to perform the operations described herein. Generally, program modules include routines, programs, objects, components, data structures, and the like that perform particular tasks or implement particular abstract data types when executed by one or more processors in a computer or other data processing device) [Kumar: col. 26, line 35-43] to close a window when the window is open at a time when it is determined that (i.e. an autonomous vehicle may detect and/or determine that an emergency has occurred) [Kumar: col. 6, line 10-11] there is the presence of the damage (i.e. car has been damaged) [Kumar: col. 7, line 9] caused by the disaster ((i.e. the emergency detected by vehicle management computing platform 110 at the first location may be a natural disaster, such as a flood, hurricane, earthquake, wildfire, or another type of natural disaster) [Kumar: col. 18, line 2-5]; (i.e. an autonomous vehicle may detect and/or respond to a natural disaster) [Kumar: col. 6, line 62-63]; (i.e. car has been damaged) [Kumar: col. 7, line 9]).  
Kumar and Ueoka do not explicitly disclose the following claim limitations (Emphasis added).
The controller for the vehicle according to claim 1, wherein the processor is configured to perform an operation to close a window when the window is open at a time when it is determined that there is the presence of the damage caused by the disaster.   

wherein the processor is configured to perform an operation to close a window when the window is open at a time (i.e. a window drive unit configured to control an opening and a closing of a window of the vehicle) [Kim: col. 2, line 52-54] when it is determined that there is the presence of the damage caused by the disaster (i.e.  The controller is further configured to determine whether or not a living body is present in the one or more areas inside the vehicle via the sensor unit) [Kim: col. 2, line 55-58].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kumar and Ueoka with Kim to program the system to perform closing or opening the vehicle’s window.  
Therefore, the combination of Kumar and Ueoka with Kim will enable the system to close or open the vehicle windows in order to obtain an appropriate air condition [Kim: col. 5, line 15-25; Fig. 1]. 
                                                                                                                                                                                          
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US Patent 9,905,133 B1), (“Kumar”), in view of Ueoka et al. (US Patent 9,531,783 B2), (“Ueoka”), in view of Nishida (US Patent 9,531,783 B2), (“Nishida”), in view of Tofte et al. (US Patent 10,163,164 B2), (“Tofte”).
Regarding claim 13, Kumar and Ueoka meet the claim limitations as follow.
An information processing system (i.e. a computing platform) [Kumar: col. 1, line 32-33; Fig. 1B] comprising: plural vehicles (i.e. a plurality of autonomous vehicles) [Kumar: col. 18, line 42-43]; and a server (i.e. one or more computing servers) [Kumar: col. 27, line 8], wherein each of the plural vehicles (i.e. an autonomous vehicle) [Kumar: col. 4, line 51-52] includes a processor (i.e. processor) [Kumar: col. 9, line 16] configured to: determine (i.e. an autonomous vehicle may detect and/or determine that an emergency has occurred) [Kumar: col. 6, line 10-11] a presence or an absence of damage (i.e. car has been damaged) [Kumar: col. 7, line 9] caused by a disaster ((i.e. the emergency detected by vehicle management computing platform 110 at the first location may be a natural disaster, such as a flood, hurricane, earthquake, wildfire, or another type of natural disaster) [Kumar: col. 18, line 2-5]; (i.e. an autonomous vehicle may detect and/or respond to a natural disaster) [Kumar: col. 6, line 62-63]; (i.e. car has been damaged) [Kumar: col. 7, line 9]) when the vehicle is in an ACC-off state or an IG-off state, the presence or the absence of the damage (i.e. car has been damaged) [Kumar: col. 7, line 9] being determined using a sensor section ((i.e. detected via sensors in a user's vehicle) [Kumar: col. 5, line 55-56]; (i.e. an autonomous vehicle may detect and/or determine that an emergency has occurred) [Kumar: col. 6, line 10-11]) that is always connected to a power supply section of a respective vehicle or a communicating section (i.e. Sensors 157 may sense conditions associated with a vehicle in which on-board vehicle monitoring system 150 may be installed and may output analog signal data and/or digital signal data to telematics device 156 and/or on-board vehicle monitoring system 150. Local device interface 158 may include one or more wired and/or wireless communication interfaces and may, for example, enable on-board vehicle monitoring system 150 to exchange information with and/or otherwise communicate with one or 10 more devices that may be located inside of, close to, and/or within a predetermined distance of a vehicle in which on-board vehicle monitoring system 150 may be installed. For example, local device interface 158 may enable onboard vehicle monitoring system 150 to communicate with one or more smart phones, tablet computers, and/or other mobile computing devices that may be used by and/or otherwise associated with a driver of and/or one or more passengers of a vehicle in which on-board vehicle monitoring system 150 may be installed) [Kumar: col. 10, line 1-19; Figs. 1C-1F] that is always connected to the power supply section of the respective vehicle, switch a power state to a state that supplies power to (i.e. Emergency alert computer system 130 may be configured to generate and/or send emergency alerts (which may, e.g., include alerts identifying the occurrence of a natural disaster in a specific location) and/or other information to vehicle management computing platform 110 and/or one or more other computing devices included in operating environment 100) [Kumar: col. 8, line 8-14] a capturing section mounted on the vehicle ((i.e. Sensors 157 may sense conditions associated with a vehicle in which on-board vehicle monitoring system) [Kumar: col. 10, line 1-3]; (i.e. autonomous vehicle to respond to the emergency at the first location based on autonomous vehicle state information) [Kumar: col. 20, line 14-15]; (i.e. Sensors 157 may sense conditions associated with a vehicle in which on-board vehicle monitoring system 150 may be installed and may output analog signal data and/or digital signal data to telematics device 156 and/or on-board vehicle monitoring system 150. Local device interface 158 may include one or more wired and/or wireless communication interfaces and may, for example, enable on-board vehicle monitoring system 150 to exchange information with and/or otherwise communicate with one or more devices that may be located inside of, close to, and/or within a predetermined distance of a vehicle in which on-board vehicle monitoring system 150 may be installed. For example, local device interface 158 may enable onboard vehicle monitoring system 150 to communicate with one or more smart phones, tablet computers, and/or other mobile computing devices that may be used by and/or otherwise associated with a driver of and/or one or more passengers of a vehicle in which on-board vehicle monitoring system 150 may be installed) [Kumar: col. 10, line 1-19]; (i.e. vehicle management computing platform 110 may generate one or more dispatch commands directing the first autonomous vehicle to move to the first location and execute one or more emergency response functions. By generating the one or more dispatch commands directing the first autonomous vehicle to move to the first location and execute one or more emergency response functions, vehicle management computing platform 110 may direct and/or otherwise cause the selected autonomous vehicle to respond to the emergency detected by vehicle management computing platform 110. The one or more dispatch commands generated by vehicle management computing platform 110 may include one or more commands directing the first autonomous vehicle to execute one or more emergency response functions, such as delivering supplies to the location where the emergency has been detected, providing medical functions at the location where the emergency has been detected, taking pictures at the location where the emergency has been detected) [Kumar: col. 20, line 52-col. 21, line 3]; (i.e. sensor-captured data from each of the autonomous vehicles) [Kumar: col. 21, line 22-23];  (i.e. On-board vehicle monitoring system 150 may be configured to monitor and/or send vehicle data) [Kumar: col. 8, line 39-40, 45-47, 53-54, 65-66];  (i.e. execute the one or more emergency response functions may include generating at least one dispatch command directing the first autonomous vehicle to deliver emergency supplies to the first location, provide medical functions at the first location, capture one or more pictures at the first location) [Kumar: col. 2, line 18-23]) at a time of the disaster ((i.e. an autonomous vehicle may detect and/or respond to a natural disaster) [Kumar: col. 6, line 62-63]; ((i.e. Emergency alert computer system 130 may be configured to generate and/or send emergency alerts (which may, e.g., include alerts identifying the occurrence of a natural disaster in a specific location) and/or other information to vehicle management computing platform 110 and/or one or more other computing devices included in operating environment 100) [Kumar: col. 8, line 8-14]), send a video image ((i.e. On-board vehicle monitoring system 150 may be configured to monitor and/or send vehicle data) [Kumar: col. 8, line 39-40, 45-47, 53-54, 65-66]; (i.e. The one or more dispatch commands generated by vehicle management computing platform 110 may include one or more commands directing the first autonomous vehicle to execute one or more emergency response functions, such as delivering supplies to the location where the emergency has been detected, providing medical functions at the location where the emergency has been detected, taking pictures at the location where the emergency has been detected) [Kumar: col. 20, line 62-col. 21, line 3]; (i.e. In addition, sending the incident report generated based on the incident data received from the first on-board autonomous vehicle control system associated with the first autonomous vehicle to the emergency services computer system may cause the emergency services computer system to display the incident report generated based on the incident data received from the first on-board autonomous vehicle control system associated with the first autonomous vehicle) [Kumar: col. 25, line 24-32]), captured by the capturing section (i.e. Sensors 157 may sense conditions associated with a vehicle in which on-board vehicle monitoring system 150 may be installed and may output analog signal data and/or digital signal data to telematics device 156 and/or on-board vehicle monitoring system 150. Local device interface 158 may include one or more wired and/or wireless communication interfaces and may, for example, enable on-board vehicle monitoring system 150 to exchange information with and/or otherwise communicate with one or more devices that may be located inside of, close to, and/or within a predetermined distance of a vehicle in which on-board vehicle monitoring system 150 may be installed. For example, local device interface 158 may enable onboard vehicle monitoring system 150 to communicate with one or more smart phones, tablet computers, and/or other mobile computing devices that may be used by and/or otherwise associated with a driver of and/or one or more passengers of a vehicle in which on-board vehicle monitoring system 150 may be installed) [Kumar: col. 10, line 1-19], and location information to the server (i.e. On-board vehicle monitoring system 150 may be configured to monitor and/or send vehicle data (which may, e.g., include speed data, position data, vehicle information, passenger information, and/or the like)) [Kumar: col. 8, line 39-42, 45-49, 53-56, 65-67] ; (i.e. Environmental data computer system 140 may be configured to collect and/or send environmental data (which may, e.g., include information identifying weather conditions at a specific location, traffic conditions at a specific location, road closures and/or construction conditions at a specific location, and/or the like) and/or other information to vehicle management computing platform 110 and/or one or more other computing devices included in operating environment 100.) [Kumar: col. 8, line 14-22]), and stop capturing and sending the video image and send a vehicle log package at a time point when a charged amount of the power supply section of the respective vehicle is reduced to a specified amount, and the server is configured to (i.e. one or more computing servers) [Kumar: col. 27, line 8]accumulate video images sent from the plural vehicles, associate the video images with map information, and analyze (i.e. an analysis is carried out by comparing the image, which is included in the received image information and the reference image, which is stored in the nonvolatile ROM 415) [Kumar: col. 16, line 21-24] a degree of damage caused by the disaster ((i.e. the emergency detected by vehicle management computing platform 110 at the first location may be a natural disaster, such as a flood, hurricane, earthquake, wildfire, or another type of natural disaster) [Kumar: col. 18, line 2-5]; (i.e. In some instances, an autonomous vehicle may be deployed to a location where a person's insured or covered car has been damaged. In some instances, an autonomous vehicle may select and/or adjust a route based on information identifying details of the catastrophe) [Kumar: col. 7, line 7-11]) on a basis of the video images (i.e. an analysis is carried out by comparing the image, which is included in the received image information and the reference image, which is stored in the nonvolatile ROM 415) [Kumar: col. 16, line 21-24]. 
Kumar does not explicitly disclose the following claim limitations (Emphasis added).
An information processing system comprising: plural vehicles; and a server, wherein each of the plural vehicles includes a processor configured to: determine a presence or an absence of damage caused by a disaster when the vehicle is in an ACC-off state or an IG-off state, the presence or the absence of the damage being determined using a sensor section that is always connected to a power supply section of a respective vehicle or a communicating section that is always connected to the power supply section of the respective vehicle, switch a power state to a state that supplies power to a capturing section mounted on the vehicle at a time of the disaster, send a video image, captured by the capturing section, and location information to the server, and stop capturing and sending the video image and send a vehicle log package at a time point when a charged amount of the power supply section of the respective vehicle is reduced to a specified amount, and the server is configured to accumulate video images sent from the plural vehicles, associate the video images with map information, and analyze  a degree of damage caused by the disaster on a basis of the video images.   
However, in the same field of endeavor Ueoka further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. the power source control circuit 25 transmits an end signal to the CPU 13-1 by detecting the off state of the ACC SW 22 or the power source SW 23. If the CPU 13-1 receives the end signal, the CPU 13-1 transmits an off signal to the power source control circuit 25, as an end processing of the control. Due to this, the power source control circuit stops supply of power) [Ueoka: col. 11, line 8-14], (i.e. A battery 24 is provided within the vehicle 100-1 and supplies power to the main body of the drive recorder 4-1. Further, the battery 24 supplies power to a power source control circuit 25 and a backup battery 26. The battery 24 may be a battery which can be mounted on the vehicle 100-1 and can generates an electromotive force of 12V. The power source control circuit 25 is connected to the CPU 13-1 and supplies power from the battery 24 to each unit of the CPU 13-1 and the drive recorder 4-1 by receiving the on signal from the ACC SW 22. Further, if the power source control circuit 25 detects that the power source SW 23 is operated, the power source control circuit 25 starts supply of power regardless of the state of the ACC SW 22. Furthermore, the power source control circuit 25 transmits an end signal to the CPU 13-1 by detecting the off state of the ACC SW 22 or the power source SW 23. If the CPU 13-1 receives the end signal, the CPU 13-1 transmits an off signal to the power source control circuit 25, as an end processing of the control. Due to this, the power source control circuit 25 stops supply of power) [Ueoka: col. 10, line 62 – col. 11, line 14; Fig. 4; Note: Fig.4 shows that cameras and the vehicle speed sensors are connected to the battery, or the CPU, which is connected to the battery] or a communicating section that is always connected to the power supply section (i.e. A battery 24 is provided within the vehicle 100-1 and supplies power to the main body of the drive recorder 4-1. Further, the battery 24 supplies power to a power source control circuit 25 and a backup battery 26. The battery 24 may be a battery which can be mounted on the vehicle 100-1 and can generates an electromotive force of 12V. The power source control circuit 25 is connected to the CPU 13-1 and supplies power from the battery 24 to each unit of the CPU 13-1 and the drive recorder 4-1 by receiving the on signal from the ACC SW 22. Further, if the power source control circuit 25 detects that the power source SW 23 is operated, the power source control circuit 25 starts supply of power regardless of the state of the ACC SW 22. Furthermore, the power source control circuit 25 transmits an end signal to the CPU 13-1 by detecting the off state of the ACC SW 22 or the power source SW 23. If the CPU 13-1 receives the end signal, the CPU 13-1 transmits an off signal to the power source control circuit 25, as an end processing of the control. Due to this, the power source control circuit 25 stops supply of power) [Ueoka: col. 10, line 62 – col. 11, line 14; Fig. 4; Note: Fig. 1A shows the communication unit connected to the signal processing device that is connected to the CPU. Fig. 4 shows that the CPU is connected to the battery],switch a power state to a state that supplies power to a capturing section mounted on the vehicle (i.e. The backup battery (B/U battery) 26 is configured by a capacitor, etc., and is connected so as to supply power from the battery 24 to each unit of the CPU 13-1 and the drive recorder 4-1. If an impact is applied to the vehicle in a collision accident, etc., there is a possibility of damage of the battery 24 or breakage of the connecting line between the battery 24 and the power source control circuit 25. In this case, the B/U battery 26 carries out backup of the power source of the drive recorder 4-1 by supplying the accumulated power to the CPU 13-1, etc.) [Ueoka: col. 11, line 15-24]) at a time of the disaster ((i.e. The backup battery (B/U battery) 26 is configured by a capacitor, etc., and is connected so as to supply power from the battery 24 to each unit of the CPU 13-1 and the drive recorder 4-1. If an impact is applied to the vehicle in a collision accident, etc., there is a possibility of damage of the battery 24 or breakage of the connecting line between the battery 24 and the power source control circuit 25. In this case, the B/U battery 26 carries out backup of the power source of the drive recorder 4-1 by supplying the accumulated power to the CPU 13-1, etc.) [Ueoka: col. 11, line 15-24]; (i.e. event information, which indicates that the type of event is fallen snow and the position (for example, Sannomiya) where fallen snow has occurred and the time (for example, at 18:12:37 on Feb. 2, 2010) is transmitted from the communication unit 9-n of the vehicle 100-n to the communication unit 402 of the center 400) [Ueoka: col. 14, line 16-21]), 
stop capturing and sending the video image (i.e. An image processing circuit 16 converts the selected video information 109, which is input from the first camera 1-1 and the second camera 1-2 via the video SW15, into a digital signal, creates image data 110, and outputs the image data 110. The image processing circuit 16 is configured by, for example, a JPEG-IC (Joint Photographic coding Experts Group-Integrated Circuit), and creates data in the JPEG format.) [Ueoka: col. 10, line 4-12; Figs. 9B, 12A-B, 13A-B] and send a vehicle log package at a time point (i.e. The drive recorders 4-1, 4-2, ... , 4-n of the vehicles 100-1, 100-2, ... , 100-n respectively transmit current position information, which is acquired by the GPS receivers 3-1, 3-2, ... , 3-n, to the center 400) [Ueoka: col. 6, line 9-12; Figs. 14A-B, 15, 16A] when a charged amount of the power supply section of the respective vehicle is reduced to a specified amount, and
accumulate the video images sent from the plural vehicles ((i.e. The control unit 401 distributes various kinds of information to the vehicles 100-1, 100-2, . .. , 100-n, based on information received from the vehicles 100-1, 100-2, ... , 100-n or external servers 600-1, 600-2, ... , 600-n. Further, the center 400 accesses the Web site of the external servers 600, 700, and 800 via the Internet 500 at a predetermined timing, acquires various kinds of information, such as specific position information, which relates to a specific position and the circumstances of an event in the here. specific position, and accumulates the various kinds of information in the content information recording unit 404) [Ueoka: col. 6, line 9-12]; (i.e. The center 400 has a control unit 401, a communication unit 402, such as a router for connecting to the Internets 300 and 500, a user profile information recording unit 403 configured to record user profile information, a content information recording unit 404 configured to record content information, which includes image data) [Ueoka: col. 7, line 21-26]; (i.e. Further, it is possible to make use of the navigation device 10-1 mounted on the same vehicle 100-1, as a reproduction device. In that case, it is only required to transmit image data, which is recorded in the memory card 7-1, etc., to the navigation device 10-1 via a harness) [Ueoka: col. 9, line 20-25]; (i.e. An image processing circuit 16 converts the selected video information 109, which is input from the first camera 1-1 and the second camera 1-2 via the video SW15, into a digital signal, creates image data 110, and outputs the image data 110. The image processing circuit 16 is configured by, for example, a JPEG-IC (Joint Photographic coding Experts Group-Integrated Circuit), and creates data in the JPEG format. A first RAM 17 temporarily stores the image data 110, which is converted by the image processing circuit 16) [Ueoka: col. 10, line 4-14), and 
associate the video images with map information ((i.e. The drive recorders 4-1, 4-2, ... , 4-n of the vehicles 100-1, 100-2, ... , 100-n respectively transmit current position information, which is acquired by the GPS receivers 3-1, 3-2, ... , 3-n, to the center 400) [Ueoka: col. 6, line 9-12; Figs. 14A-B, 15, 16A]; (i.e. The navigation device 10-1 is configured so as to search for the current position of the vehicle and a route to the destination set by the operation unit 38 by making use of map data stored in a map information storage unit 419, based on the current position information of the vehicle, which is received by the GPS receiver 3-1 receives and the vehicle speed information on the basis of the vehicle speed pulse from the vehicle speed sensor 14, display the searched route on the display 10, and carry out the navigation operation for a driver) [Ueoka: col. 11, line 53-62]; (i.e. The navigation devices 10-1, 10-2, ... , 10-n read map data from the map data database and search for a travel route of the vehicles 100-1, 100-2, ... , 100-n on the map data. The navigation devices 10-1, 10-2, .. . , 10-n can also communicate with the Internet connection provider 200 via the communication units 9-1, 9-2, ... , 9-n, which are connected to the signal processing devices 8-1, 8-2, ... , 8-n, respectively. Consequently, the signal processing devices 8-1, 8-2, ... , 8-n and/or the navigation devices 10-1, 10-2, ... , 10-n of the vehicles 100-1, 100-2, ... , 100-n and the center 400 are configured so as to be capable of transmitting and receiving information data including travel route information, which relates to the travel route, etc., to and from each other. The signal processing devices 8-1, 8-2, ... , 8-n and the communication units 9-1, 9-2, .., 9-n also carry out the processing of transmission, reception, etc., of information data, which includes travel route information etc., between the navigation devices 10-1, 10-2, ... , 10-n and the center 400, respectively) [Ueoka: col. 6, line 53 – col. 7, 4]), and analyze a degree of damage caused by the disaster on a basis of the video images.
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kumar with Ueoka to send video images data to the server.  
Therefore, the combination of Kumar with Ueoka will enable the system to continue to provide update information of the vehicle to the server [Ueoka: col. 11, line 25-33] in order to help operators to make appropriate decisions based on video image data [Ueoka: col. 2, line 26-36; col. 14, line 8-33].
Kumar and Ueoka do not explicitly disclose the following claim limitations (Emphasis added).
stop capturing and sending the video image and send a vehicle log package at a time point when a charged amount of the power supply section of the respective vehicle is reduced to a specified amount, and the server is configured to accumulate video images sent from the plural vehicles, associate the video images with map information, and analyze  a degree of damage caused by the disaster on a basis of the video images.   

stop capturing and sending the video image and send a vehicle log package at a time point ((i.e. According to the aspect described above, if the battery power level of the battery becomes lower than the predetermined value after the occurrence of an emergency event of the vehicle, such as an accident or a collision, is detected based on the output result of the sensors, such as the acceleration sensor, mounted on the vehicle, the wireless sending of images to the notification center, which is performed by the image sensing unit, is inhibited. Therefore the inhibition of this wireless sending reserves the power supply (battery power level) necessary for voice communication with the notification center via a voice call that becomes more important when such an emergency event occurs, making it possible to report the occurrence state of the event and to exchange the necessary information) [Nishida: col. 1, line 60 – col. 2, line 6]; (i.e. when the power is not sufficient for converting data to the compressed form, this device records data, to which a high priority is given in advance, in the uncompressed, usual form. The on-vehicle emergency notification device described above sends data, recorded and held in this manner, to the notification center. In addition to the image data described above, there are several pieces of important information, such as a voice call, that the on-vehicle emergency notification device must notify at the time of an emergency event such as a vehicle accident or collision. Therefore, depending upon the state of the battery mounted on the vehicle, there is a possibility that neither the situation can be explained nor can the information be exchanged via a voice call) [Nishida: col. 1, line 23–36]) when a charged amount of the power supply section of the vehicle is reduced to a specified amount i.e. According to the aspect described above, if the battery power level of the battery becomes lower than the predetermined value after the occurrence of an emergency event of the vehicle) [Nishida: col. 1, line 60–63].   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kumar and Ueoka with Nishida to prohibit the communication system capturing and sending data when the battery is below a threshold level.  
Therefore, the combination of Kumar and Ueoka with Nishida will save the leftover power for critical operations of the vehicle [Nishida: col. 1, line 22-67].
Kumar, Ueoka, and Nishida do not explicitly disclose the following claim limitations (Emphasis added).
analyze  a degree of damage caused by the disaster on a basis of the video images.   
However, in the same field of endeavor Tofte further discloses the claim limitations and the deficient claim limitations, as follows:
((i.e.  estimate an extent of vehicle damage and/or passenger injuries caused by the vehicle collision, crash, or disaster; (3) generate, at or via the remote server, an estimated insurance claim for the vehicle collision, crash, or disaster based upon the estimated extent of vehicle damage) [Tofte: col. 3, line 63-67]; (i.e.  The insured asset may also be one or more of a vehicle, home, real property, or other property. As such, the insurance-related event may be a severe weather condition including one or more of a hurricane, tornado, thunderstorm, windstorm, or hailstorm that causes damage to one or more of the vehicle, home, real property, or other property. The insurance-related event may also be an incident in which one or more of wind damage, water damage, fire damage, theft damage, hail damage, or earthquake damage is incurred on one or more of the vehicle, home, real property, or other property), etc) [Tofte: col. 11, line 40-50]) 

Therefore, the combination of Kumar, Ueoka, and Nishida with Tofte will enable the system to provide an estimated insurance claim to an owner of the insured asset for his/her review and approval of the estimated insurance claim [Tofte: col. 11, line 13-17]. 

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/Philip P. Dang/            Primary Examiner, Art Unit 2488